232 F.2d 216
Amando Sulimenario LUMANTES, Appellant,v.UNITED STATES of America, Appellee.
No. 14826.
United States Court of Appeals Ninth Circuit.
March 13, 1956.

Jackson & Hertogs, Joseph Hertogs, San Francisco, Cal., for appellant.
Lloyd H. Burke, U. S. Atty., James B. Schnake, Asst. U. S. Atty., San Francisco, Cal., for appellee.
Before McALLISTER and LEMMON, Circuit Judges, and MATHES, District Judge.
PER CURIAM.


1
This appeal is from a judgment of the District Court under 8 U.S.C.A. § 1451, revoking the naturalization of appellant.


2
It is conceded that appellant falsely misrepresented his marital status throughout the naturalization proceedings, but appellant denies that the misrepresentation was "willful" within the meaning of the statute.


3
After hearing appellant testify, viewing his demeanor and manner, and judging his credibility in the light of all the evidence, the trial court found inter alia that appellant "wilfully misrepresented his marital status with knowledge of the falsity and intent to deceive the Government." Fed.R.Civ.Proc. rule 52(a), 28 U.S.C.A.; Knauer v. United States, 1946, 328 U.S. 654, 660, 66 S. Ct. 1304, 90 L. Ed. 1500.


4
Upon oral argument appellant stated in effect that the sole question presented on appeal is whether the evidence in support of the finding as to appellant's state of mind is "`clear, unequivocal, and convincing.'" Id., 328 U.S. at page 657, 66 S.Ct. at page 1037.


5
We find no rational ground for differing with the trial court on the issue as to appellant's intent and, for reasons concisely stated in the opinion written by the learned District Judge, United States v. Lumantes, D.C.N.D.Cal.1955, 139 F. Supp. 574, the judgment is affirmed.